Case 1:20-cv-00364-TSE-MSN Document 21 Filed 08/28/20 Page 1 of 2 PagelD# 174

IN THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

JEWELS CONNECTION, INC., )
Plaintiff, )
)

v. ) Civil No. 1:20-cv-0364-TSE-MSN
)
OROCLUB.COM, an internet domain name, )
and JOHN DOE, }
Defendants. )
ORDER

On August 10, 2020, United States Magistrate Judge Michael S$. Nachmanoff entered a
Report and Recommendation (the “Report”) in this case, recommending that default judgment be
entered in favor of Plaintiff Jewels Connection, (nc. and against Defendants OroClub.com and
John Doe.

Upon consideration of the record and Judge Nachmanoff’s Report, to which no objections
have been filed, and having found no clear error, !

The Court ADOPTS, as its own, the findings of fact and recommendations of the United
States Magistrate Judge, as sct forth in the Report (Dkt. 20).

Accordingly,

It is hereby ORDERED that Plaintiff's Motion for Default Judgment (Dkt. 15) is

GRANTED.”

 

" See Diamond v. Colonial Life & Ace. Ins, Co., 416 F.3d 310, 315 (4th Cir. 2005) (in the absence
of any objections to a magistrate’s report, the court “need not conduct a de novo review, but instead
must ‘only satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.’”).

? Plaintiff's Motion for Default Judgment only sought default as to Count J of the Complaint and

1
Case 1:20-cv-00364-TSE-MSN Document 21 Filed 08/28/20 Page 2 of 2 PagelD# 175

Ttis further ORDERED that judgment is ENTERED by default in favor of Plaintiff Jewels
Connection, Inc. and against Defendants OroClub.com and John Doe on Count I of the Complaint
(Dkt. 1).

It is further ORDERED that the Preliminary Injunction dated May 12, 2020 (Dkt. 13) is
hereby converted into a PERMANENT INJUNCTION.

{t is further ORDERED that Verisign, Inc. is DIRECTED to change the registrar of
OroClub.com to GoDaddy.com, LLC, and GoDaddy.com, LLC is DIRECTED to return the
registration and control of the domain name to Plaintiff.

It is further ORDERED that the Clerk of Court shall return to Plaintiff the $500 bond
posted as security for the Preliminary Injunction (Dkt. 13).

It is further ORDERED that Counts IT, III, JV, and V of the Complaint (Dkt. 1) shall be,
and hereby are, DISMISSED WITHOUT PREJUDICE.

The Clerk of the Court is directed to enter Rule 58 judgment in accordance with this Order
and to place this matter among the ended causes.

The Clerk is further directed to provide a copy of this Order to all counsel of record and to
defendants at their last known email address, kf@zzy.cn.

Alexandria, Virginia
August 28, 2020

 

 

agreed to dismissal of the remaining counts, namely Counts IL, IU, IV, and V, without prejudice.

2
